Quinn, Chief Judge
(concurring in the result):
I dissented in United States v Hutton, 14 USCMA 366, 34 CMR 146, but I am sure I do not misconceive the import of that case by saying it does not hold that omission of an instruction on the effect of evidence of previous convictions is an automatic ground for reversal. As I read the Court’s opinion in Hutton, it determined only that the instructional omission is error, but it *274is not prejudicial error unless “there is a fair risk that no punitive discharge would have been adjudged had the court been so advised.” Id., at page 370.
The opinion in this case apparently accepts, not only the rationale of Hutton, but also its determination that the instructional error does not justify reversal unless there is a fair risk of prejudice. Yet other cases decided today on the authority of this opinion appear to make reversal of the sentence an inexorable consequence of the failure to instruct. If this is the import of the present opinion, I disagree with it. However, if the majority intend only to hold that the board of review was correct in its determination that the instructional omission is prejudicial in the circumstances of this case, I join in the Court’s answer to the certified question, and in affirmance of the decision of the board of review.